Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi on 20 April 2021.

The application has been amended as follows: 

IN THE CLAIMS
1. (Currently amended) A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 
a fan located upstream of the engine core, the fan comprising a hub and a plurality of fan blades, each fan blade having a radial blade span extending from a root at a 0% span position to a tip at a 100% span position, and the plurality of fan blades being fixed pitch fan blades that are unable to rotate relative to the hub; 
a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft; and 
an annular splitter at which 

the average camber (            
                
                    
                        α
                    
                    
                        2
                    
                
                -
                
                    
                        α
                    
                    
                        1
                    
                
            
        )ave of each fan blade taken over the radially innermost 10% of the blade span is no greater than 75% of the average camber of the 10% blade span portion that has the maximum average camber (            
                
                    
                        θ
                    
                    
                        2
                    
                
                -
                
                    
                        θ
                    
                    
                        1
                    
                
            
        )max; 
a fan root to tip pressure ratio of the gas turbine engine, defined as the ratio of the mean total pressure of 102) to the mean total pressure of the bypass duct (P104), is in the range of from 0.83 to 0.9 at cruise conditions; and 
a fan tip loading is defined as dH/Utip2, where dH is the enthalpy rise across the fan and Utip is the velocity of the fan at the tip of each fan blade, and the fan tip loading at the cruise conditions is greater than 0.3 JKg-1/(ms-1)2.  
2. (Previously presented) A gas turbine engine according to claim 1, wherein the average camber (            
                
                    
                        α
                    
                    
                        2
                    
                
                -
                
                    
                        α
                    
                    
                        1
                    
                
            
        )ave of each fan blade taken over the radially innermost 10% of the blade span is no greater than 70% of the average camber of the 10% blade span portion that has the maximum average camber (            
                
                    
                        θ
                    
                    
                        2
                    
                
                -
                
                    
                        θ
                    
                    
                        1
                    
                
            
        )max.  
3. (Previously presented) A gas turbine engine according to claim 1, wherein the average camber (            
                
                    
                        α
                    
                    
                        2
                    
                
                -
                
                    
                        α
                    
                    
                        1
                    
                
            
        )ave of each fan blade taken over the radially innermost 10% of the blade span is no greater than 65% of the average camber of the 10% blade span portion that has the maximum average camber (            
                
                    
                        θ
                    
                    
                        2
                    
                
                -
                
                    
                        θ
                    
                    
                        1
                    
                
            
        )max.  
4. (Canceled)  
5. (Currently amended) A gas turbine engine according to claim 1, wherein the fan tip loading at the cruise conditions is in the range of from 0.3 to 0.4 JKg-1/(ms-1)2.  
6. (Currently amended) A gas turbine engine according to claim 1, wherein a bypass ratio is defined as the ratio of the mass flow rate of the bypass flow (B) that flows along the bypass duct to the mass flow rate of the core flow (A) at the cruise conditions, and the bypass ratio is greater than 10.  
7. (Currently amended) A gas turbine engine according to claim 1, wherein the specific thrust at the cruise conditions is less than 100 NKg-1s.  
8. (Currently amended) A gas turbine engine according to claim 1, wherein: 
 each root) to the radius of each tip) is less than 0.33.  
9. (Previously presented) A gas turbine engine according to claim 1, wherein: the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; -3-App. No. 16/106,853 57502-295696/6454US the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.  
10. (Previously presented) A gas turbine engine according to claim 1, wherein the fan diameter is greater than 250 cm.  
11. (Canceled)  
12. (Currently amended) A gas turbine engine according to claim 1, wherein a fan root pressure ratio, defined as the ratio of the mean total pressure of 102) to the mean total pressure of a 100), is no greater than 1.25 at the cruise conditions.  
13. (Currently amended) A gas turbine engine according to claim 12, wherein: a combustor (17) is provided downstream of the fan and the compressor an 106) to the mean total pressure of 100) at the cruise conditions; and the ratio of the fan root pressure ratio to the overall pressure ratio is less than 0.04.  
14. (Canceled)  
15. (Previously presented) A gas turbine engine according to claim 12, wherein the forward speed of the gas turbine engine at the cruise conditions is in the range of from Mn 0.75 to Mn 0.85.  
16. (Previously presented) A gas turbine engine according to claim 12, wherein the cruise conditions correspond to atmospheric conditions at an altitude that is in the range of from 10500 m to 11600 m.  
17. (Previously presented) A gas turbine engine according to claim 13, wherein the forward speed of the gas turbine engine at the cruise conditions is in the range of from Mn 0.75 to Mn 0.85, and the cruise 
18. (Currently amended) A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 
a fan located upstream of the engine core, the fan comprising a hub and a plurality of fan blades, each fan blade having a radial blade span extending from a root at a 0% span position to a tip at a 100% span position, the plurality of fan blades being fixed pitch fan blades that are unable to rotate relative to the hub;
a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft; and 
an annular splitter at which 
the average camber (            
                
                    
                        β
                    
                    
                        2
                    
                
                -
                
                    
                        β
                    
                    
                        1
                    
                
            
        )ave of each fan blade taken over a portion of the blade between the 30% span position and the 40% span position is at least 1.2 times the average camber of the radially innermost 10% of the blade span (            
                
                    
                        α
                    
                    
                        2
                    
                
                -
                
                    
                        α
                    
                    
                        1
                    
                
            
        )ave; and 
a fan root to tip pressure ratio, defined as the ratio of the mean total pressure of 102) to the mean total pressure of the bypass duct (P104), is in the range of from 0.83 to 0.9 at cruise conditions; and 
a fan tip loading is defined as dH/Utip2, where dH is the enthalpy rise across the fan and Utip is the velocity of the fan at the tip of each fan blade, and the fan tip loading at the cruise conditions is greater than 0.3 JKg-1/(ms-1)2.  
19. (Currently Amended) A gas turbine engine according to claim 18, wherein the average camber (            
                
                    
                        β
                    
                    
                        2
                    
                
                -
                
                    
                        β
                    
                    
                        1
                    
                
            
        )ave of each fan blade taken over a portion of the fan blade between the 30% span position and the 40% span position is at least 1.3 times the average camber of the radially innermost 10% of the blade span (            
                
                    
                        α
                    
                    
                        2
                    
                
                -
                
                    
                        α
                    
                    
                        1
                    
                
            
        )ave.  
            
                
                    
                        β
                    
                    
                        2
                    
                
                -
                
                    
                        β
                    
                    
                        1
                    
                
            
        )ave of each fan blade taken over a portion of the fan blade between the 30% span position and the 40% span position is at least 1.4 times the average camber of the radially innermost 10% of the blade span(            
                
                    
                        α
                    
                    
                        2
                    
                
                -
                
                    
                        α
                    
                    
                        1
                    
                
            
        )ave.  
21. (Canceled)  
22. (Currently amended) A gas turbine engine according to claim 1, wherein the fan is a blisk such that the plurality of fan blades are formed integrally with the hub
23. (Canceled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 18, the prior art of record does not teach in combination with the other limitations of the independent claim: “a fan root to tip pressure ratio…in the range of from 0.83 to 0.9 at cruise conditions” with “the plurality of fan blades being fixed pitch fan blades that are unable to rotate relative to the hub”.
Wendus specifically teaches away from fixed pitch fans on p. 18 para.2 and Figure 14 on p.19, where it is shown that the fixed pitch results in insufficient surge margin at takeoff. Although there are prior arts teaching fixed pitch fans with the conventional geared turbofan features together with the claimed fan tip loading (as in Schwarz 10316758 in view of Decker 7374403 above), there prior arts do not teach the claimed fan root to tip pressure ratio (FRTPR) with fixed pitch fans. Prior art references teaching fan pressure ratio distributions for fixed pitch geared turbofan engines (such as Baltas 20130189117) do not specify where the splitter is located along the fan blade (and thus over what range the fan root pressure ratio, FRPR, or the fan tip pressure ratio, FTPR, should be calculated in order to obtain the FRTPR) or are not compatible with the other claimed features (e.g. FRPR). Prior art references teaching geared gas turbine engines with dimensions showing where a splitter might be located along the fan blade span (such as Dale Rauch, “Design Study of an Air Pump and Integral Lift Engine ALF-504 Using the Lycoming 502 Core”, July 1972, NASA Lewis Research Center, CR-120,992 or Philip R. Gliebe et al., “Ultra-High Bypass Engine Aeroacoustic Study, October 2003, NASA Glenn Research Center, CR-2003-212525) are either .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/Craig Kim/Primary Examiner, Art Unit 3741